Citation Nr: 9904751	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  98-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 22, 1992, 
for the grant of entitlement to service connection for 
blepharospasm of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established entitlement to service 
connection for blepharospasm of the left eye, and assigned an 
effective date of July 22, 1992, for that grant.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a nerve condition of the left eye was denied by means of 
a February 1969 rating decision, and the veteran was mailed 
notice of that rating decision in March 1969, but did not 
express timely disagreement.

2.  The earliest evidence of record which could be construed 
to be a claim, formal or informal, to reopen the veteran's 
claim of entitlement to service connection for a left eye 
condition, was received by VA on July 22, 1992.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than July 22, 1992, for the grant of entitlement to service 
connection for blepharospasm of the left eye are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.155-
3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date earlier than July 
22, 1992, for the grant of entitlement to service connection 
for blepharospasm of the left eye is warranted.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

The veteran submitted a claim of entitlement to service 
connection for a left eye nerve condition in November 1968.  
A January 1969 VA eye examination found only small myopic 
refractive error of the left eye.  A February 1969 rating 
decision denied entitlement to service connection for 
refractive error as a constitutional or developmental 
abnormality and not a disability under the law.  That rating 
decision also denied entitlement to service connection for 
twitching in the left eye as that claimed disability had not 
been shown on VA examination.  Notice of the February 1969 
rating decision denials was sent to the veteran in March 
1969.

The earliest evidence of record which could be construed to 
be a claim, formal or informal, to reopen the veteran's claim 
of entitlement to service connection for a left eye 
condition, was received by VA on July 22, 1992.  Based on 
that claim, service connection was eventually established for 
blepharospasm of the left eye.  A 10 percent disability 
rating was assigned for that condition and an effective date 
of July 22, 1992, was assigned for the establishment of 
service connection.  The veteran expressed timely 
disagreement and perfected an appeal of that effective date.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  For disability compensation established by direct 
service connection the effective date shall be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(1998).  Where new and material evidence is received pursuant 
to 38 C.F.R. § 3.156 after a final disallowance, and 
resulting in an allowance of the claim, the effective date 
shall be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) 
(1998).  For reopened claims, the effective date shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (1998).

The Board notes that the veteran's claim of entitlement to 
service connection for a left eye condition was denied in 
February 1969 and that denial is final.  The first 
communication of record that could be construed to be a 
claim, formal or informal, to reopen the veteran's claim of 
entitlement to service connection for a left eye condition, 
was received by VA on July 22, 1992.  That claim was 
accompanied by private medical reports dated from June 1972 
to December 1992, and from April 1992 to May 1992.  However, 
the Board notes that although a private medical report may be 
considered to constitute an informal claim, the date of 
receipt of the private medical report by VA, rather than the 
date of the medical report, is considered the date of the 
informal claim.  See 38 C.F.R. §§ 3.155-3.157 (1998).  
Therefore, although those private medical records are dated 
prior to July 22, 1992, they may not serve to establish a 
date of claim prior to July 22, 1992, the earliest date of 
their receipt by VA.

Thus, the proper effective date in this instance is the date 
of receipt of the veteran's claim to reopen his claim of 
entitlement to service connection for a left eye condition, 
which was received on July 22, 1992, and which is the date of 
receipt of the veteran's claim to reopen his claim of 
entitlement to service connection for a left eye condition, 
after a previous final denial.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Thus, the Board 
finds that the criteria for entitlement to an effective date 
earlier than July 22, 1992, for the grant of entitlement to 
service connection for blepharospasm of the left eye are not 
met, and the veteran's claim therefor is denied.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.155-3.157, 3.400 
(1998).


ORDER

Entitlement to an effective date earlier than July 22, 1992, 
for the grant of entitlement to service connection for 
blepharospasm of the left eye is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

